ND. PD-862-07

                                                IN THE

                                      COJRTCF CRIMINAL APPEALS

                                            AUSITN, TEXAS




                                            CHARLES CAMP
                                              Appellent

                                                 VS

                                           SffllE CF TEXAS
                                              Appellee


                           Fran Appeal No. 02-13-CO247-CR/02-13-0C248-CR/
                                           (P-13<X)248-CR/C2-13-00250-CR
                            Ch Appeal frcra The Second District of Texas
                                       Tarrant County, Texas
                         Trial Court No. 132466R/1324658R/1324671P/1324677R


                                   rontN KR SLHANSJLN CF HIES

 THE BCNCRAHE CKJD3ES OF THE CCURT CF (JOMNAL APPEALS:

      dares now/ Charles Canp, Appellent/ and respectfully requests the Honorable Court to acknow
 ledge Rule 2 of the Texas Rules of Appellate. Procedure and use its authority under this pro
 vision to suspend in this matter operation of Texas Rules of Appellate Procedure 9.3(b)/ 9.5/
 and 68.11/ and in support of said request/ Appellant would show the following:
                                                  I

   Appellant/ as a Texas prisoner/ does not have access to a computer or copier to make the re
 quired copies to send to all parties involved. Appellant is also indigent and void of any neans
 to send sane. See Texas Rules of Appellate Procedure 20, et seq.

 WfcKttLKtS/ Appellant prays the ffcnorable Court will grant this Dtotion and order the Clerk of the
 Court to make proper copies and distribute said copies to all parties involved.



                                                                              Respectfully Submitted/
                                                                                  7

                                                                                   Petitioner/ Pro Se
                                                                                      TDGJ-ID)fl857911
                                                                Texas Lepartrrent of Criminal Justice
                                                                               Institutional Division
       RECEIVED IN                                           FILED IN            F"M' R±ertscn »it
COURT OF-CRIMINAL APPEALS                        COURT OF CRIMINAL APPEAL S a™"^
       JAN 21 2015                                          JAN 23 2015

   Abel Acosta, Clerk                                    Abel Acosta, Clerk
                                       IIEWCFN EHXARATICN




I, Charles T. Camp, TDCJ-ID# 1857911, being presently incarcerated in the F.M. Robertson Lhit
of the Texas Lepartmant of Criminal Justice in Jones County/ Texas, verify   and    declare under
the penalty of perjury that the foregoing statements are true and correct. Executed en this
8th day of Janurary, 2C15.




                                                                                   TDCJ-ID# 1857911